Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display block” and “control block” in claim 1, and “detection block” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the display block switches from displaying the first image to a second image from the camera by comparing a first predetermined distance and a second predetermined distance.” However, it is unclear what this limitation means since comparing two predetermined distances would always yield the same result regardless what the user is doing and it is unclear how such a result would determine the switching “from displaying the first image to a second image from the camera”. Since the result of comparing two predetermined distances would never change, what would cause the switching action?
Claims 2-7 depend on claim 1 and are therefore rejected on the same ground as claim 1.
Claims 8-9 have similar issues as that of claim 1 discussed above and are therefore rejected on the same ground as claim 1.
Claims 8-9 recite "the display block”.  There is insufficient antecedent basis for this limitation in the claims. 
For the rest of this office action, examiner will interpret 
“wherein the display block switches from displaying the first image to a second image from the camera by comparing a first predetermined distance and a second predetermined distance” in claims 1 and 8-9 in accordance with cited prior art references and in light of applicant’s disclosure, and
"the display block” as “a display block of the head-mounted display” in claim 8 (lines 8-9) and claim 9 (lines 9-10).
References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Li, US 20160070343 A1, published on March 10, 2016, filed on February 10, 2015, hereinafter Li, and
Nakamura et al., US 10685211 B2, issued on June 16, 2020, hereinafter ‘211.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 102 as being anticipated by Li.
Regarding claim 1
a display block arranged in front of eyes of the user for displaying a first image generated by an entertainment apparatus, wherein the display block is non-transmissive; (Li: Figs. 2-3. “In particular, the first display content is a display content for a virtual scene, e.g., a picture in a movie the user is watching or a picture in a game the user is playing.” [0051]. “When the user is sitting, wearing the head-mounted electronic device to watch a movie” [0077]. The “non-transmissive” is implied by that “the operation in which the user takes off or turns off the head-mounted electronic device can be saved, such that the user can view the display content for the real-world environment while viewing the display content for the virtual scene on the display unit.” [0117])
a control block configured to have the user visually recognize a forward direction of the display block; (Li: Figs. 6-7. [0126-0127]. “The real-world image is displayed instead of the virtual scene when the current distance is shorter than a predetermined distance.” [0127]) and 
a camera configured to take an image of a forward direction of the display block, (Li: Figs. 6-7. [0122, 0126-0127, 0129]. Fig. 6 shows an image of a forward direction overlaid on a virtual scene.)
wherein the display block switches from displaying the first image to a second image from the camera by comparing a first predetermined distance and a second predetermined distance. (Li: [0048-0049, 0127]. “The real-world image is displayed instead of the virtual scene when the current distance is shorter than a predetermined distance.” [0127] The claimed “video image” is interpreted as the image taken by the camera. Examiner interprets the switching action being based on comparing a predetermined distance with the distance between the user and an object. See discussions under 112b rejection.)
Claims 8-9 are the method and computer readable medium (Li: [0143]) claims corresponding to the apparatus claim 1. Therefore, since claims 8-9 are similar in scope to claim 1, claims 8-9 are rejected on the same grounds as claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-2, 5 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,685,211.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘211 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘211 patent stipulates a head-mounted display worn by a user (col. 11, line 58), comprising: a display block arranged in front of eyes of the user for displaying a first image generated by an entertainment apparatus, (col. 11, lines 59-61) wherein the display block is non-transmissive; (col. 11, line 62) a control block configured to have the user visually recognize a forward direction of the display block; (col. 12, lines 5-6) and a camera configured to take an image of a forward direction of the display block, (col. 12, lines 9-10) wherein the display block switches from displaying the first image to a second image from the camera by comparing a first predetermined distance and a second predetermined distance, (col. 12, lines 11-14. See discussions under 112b rejection. This limitation is interpreted as the same limitation disclosed in col. 12, lines 11-14) so that the invention defined by claim 1 of the instant application is fully anticipated by col. 12, lines 1-2) wherein the control block has the user visually recognize the forward direction of the display block by controlling the display block in accordance with the proximity detected by the detection block; (col. 12, lines 5-8) wherein the display block switches from displaying the first image to the second image from the camera when the object is less than the first predetermined distance from the user, (col. 12, lines 11-14) wherein the display block resumes display of the first image only when the object is greater than the second predetermined distance from the user, (col. 12, lines 15-17) and wherein the second predetermined distance is greater than the first predetermined distance, (col. 12, lines 18-19) as required by claim 2 of the instant application, wherein the object exists around the user (col. 12, line 2) as required by claim 5 of the instant application, and wherein the second image includes an image of the object (col. 12, line 12) as required by claim 7 of the instant application.
Allowable Subject Matter
While claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims 2, 5 and 7 are further rejected on the ground of nonstatutory obviousness-type double patenting, they are neither anticipated by nor obvious in view of the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669